DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the elongate hollow body" in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “sufficient degree of rigidity to resist substantial deformation” which is a relative term which renders the claim indefinite. The terms “sufficient degree” and “substantial deformation” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites the limitation "the hollow body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "one or more magnetic assemblies" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 5 and 7-14 are dependent upon claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6 and 12-13 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Vargas et al. US 6371964.
Regarding claim 1, Vargas et al. discloses a delivery device 150 for assisting in placement of one or more magnetic compression devices at a desired target site within a patient (figures 5, 6), the delivery device comprising: an elongate body 152 including a lumen extending entirely therethrough (figures 5, 6, lumen within 152) and shaped and/or sized to receive and allow one or more magnetic compression devices to pass therethrough (an anastomosis device compression device 120 sized and shaped to pass through the lumen, Examiner notes the magnetic compression devices are only functionally recited, and the delivery device must only be capable of delivering a device that is magnetic); and a distal portion extending from the elongate hollow body (distal end of elongate body 152, figure 5), the distal portion comprising a pair of arms extending from the elongate hollow body (arms formed at distal end by slots 162, figure 6), each arm terminating at a respective distal end (figure 6), wherein the respective distal ends converge with one another to form a substantially unitary tip configured to penetrate tissue (figure 5, unitary tip 153), the pair of arms cooperatively forming a slot in fluid communication with the lumen of the elongate body (slots between arms are in communication with the lumen of the elongate body 152, figures 5, 6, or slots outside of tubes 154, 156), wherein the pair of arms are deformable between a default state and a bent state (column 8, lines 35-58; default state, figure 5; bent state is the open state, figure 6).
Regarding claim 4, Vargas et al. discloses the slot extending entirely through the hollow body (extend through lumen of the elongate body 152, figures 5, 6, or slots outside of tubes 154, 156).
Regarding claim 6, Vargas et al. discloses a placement member 154 releasably coupled to one or more assemblies to be delivered from the lumen to a target site via the slot (holder tube 154 holds the anastomosis compression device 120, which is configured to be magnetic.  Examiner notes the magnetic compression devices are not positively claimed).
	Regarding claims 12-13, Vargas et al. discloses wherein each of the one or magnetic compression devices comprises a pair of magnetic compression segments coupled together via a flexible exoskeleton element, the pair of magnetic segments being arranged in linear alignment with one another and spaced apart via a central portion of the exoskeleton. Examiner notes that claim 1 is directed to a delivery device for placement of the magnetic compression devices, however the magnetic compression devices are not positively claimed, therefore the device must only be capable of performing the function of delivering the magnetic compression devices which are sized to fit within the device or trocar, but does not require the actual magnetic compression devices to be disclosed.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukin et al. US 2016/0022266 in view of Vargas et al. US 6371964.
Regarding claim 1, Lukin et al. discloses a delivery device 1100 for assisting in placement of one or more magnetic compression devices 240 at a desired target site within a patient (figure 20A, paragraph 0084), the delivery device comprising: an elongate body 1030 (figure 20A) including a lumen extending entirely therethrough and shaped and/or sized to receive and allow one or more magnetic compression devices to pass therethrough (figure 19, with magnetic compression device 240 within lumen of trocar 1050 and catheter 1030); and a distal portion extending from the elongate hollow body (distal portion of catheter 1030).
Lukin et al. fails to disclose the distal portion comprising a pair of arms extending from the elongate hollow body, each arm terminating at a respective distal end, wherein the respective distal ends converge with one another to form a substantially unitary tip configured to penetrate tissue, the pair of arms cooperatively forming a slot in fluid communication with the lumen of the elongate body, wherein the pair of arms are deformable between a default state and a bent state.
Vargas et al. discloses a delivery device 150 for assisting in placement of one or more anastomosis devices at a desired target site within a patient (figures 5, 6), the delivery device comprising: an elongate body 152 including a lumen extending entirely therethrough (figures 5, 6, lumen within 152); and a distal portion extending from the elongate hollow body (distal end of elongate body 152, figure 5), the distal portion comprising a pair of arms extending from the elongate hollow body (arms formed at distal end by slots 162, figure 6), each arm terminating at a respective distal end (figure 6), wherein the respective distal ends converge with one another to form a substantially unitary tip configured to penetrate tissue (figure 5, unitary tip 153), the pair of arms cooperatively forming a slot in fluid communication with the lumen of the elongate body (slots between arms are in communication with the lumen of the elongate body 152, figures 5, 6, or slots outside of tubes 154, 156), wherein the pair of arms are deformable between a default state and a bent state (default state, figure 5; bent state is the open state, figure 6) in order to provide a delivery device that can pierce tissue with the closed piercing element 155 to form an opening 34 and then bend the arms open in order to advance the anastomosis device through the vessel wall (column 8, lines 35-58).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention modify Lukin et al. with a distal portion having a pair of arms terminating at a respective distal end that converge to form a unitary tip, as taught by Vargas et al. to have an elongate member configured to penetrate tissue and a pair of arms being deformable between a default state and a bent state to deliver the anastomosis device through a vessel.
Regarding claim 2, Lukin et al. discloses wherein the elongate body is a catheter (delivery catheter 1030, paragraph 0083). 
Regarding claim 3, Lukin et al. discloses the elongate body comprising a sufficient degree of rigidity for advancement within the target site to resist substantial deformation during advancement towards the target site (the elongate body has the same claimed structure as the delivery device, and may be configured and capable of being inserted into a target site, as it is a similar intended use, without having substantial deformation, figures 20A, 20B). 
	Regarding claim 4, Lukin et al. in combination with Vargas et al. discloses wherein the slot extends entirely through the hollow body (Vargas teaches a slot 162 along the arms and into the lumen of the body 152 and 154, figure 15, for sliding the anastomosis or compression devices into the vessel).
	Regarding claims 6-8, Lukin et al. discloses a placement member 220 releasably couplable to one or more magnetic assemblies to be delivered from the lumen to a target site via the slot (figure 19), the placement member comprising a wire (paragraph 0062, placement member 220 may be a suture or wire), the wire comprises a shape memory alloy (paragraphs 0063, 0077, nitinol wire is a shape memory wire).
	Regarding claims 9 and 10, Lukin et al. discloses the delivery device being shaped and/or sized to be laparoscopically introduced into the patient (paragraph 0002).
	Regarding claim 11, Lukin et al. discloses wherein the distal portion is steerable (figure 20). 
Regarding claims 12-13, Lukin et al. discloses wherein each of the one or magnetic compression devices comprises a pair of magnetic compression segments coupled together via a flexible exoskeleton element (paragraph 0057, figure 1), the pair of magnetic segments being arranged in linear alignment with one another and spaced apart via a central portion of the exoskeleton (for example, figure 17, in a linear alignment within device, has at least one pair with a central portion therebetween in exoskeleton 120).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Lukin et al. discloses a delivery device for assisting in placement of one or more magnetic compression devices, but fails to disclose the magnetic compression device segments comprising a pair of magnetic segments coupled with a flexible exoskeleton element arranged in a linear alignment with one another and spaced apart via a central portion of the exoskeleton, and wherein when delivered through the slot of the distal portion of the delivery device, each one of the pair of magnetic segments exits the slot on an opposite respective side of the elongate body of the delivery device while the central portion of the exoskeleton remains within the slot.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/               Examiner, Art Unit 3771                

/DIANE D YABUT/               Primary Examiner, Art Unit 3771